SHIPMAN, Circuit Judge.
The China & Japan Trading Company imported into the port of Hew York, in the year 1891, sundry invoices of Japanese wall decorations, which were invoiced as paintings. These articles were made either of paper, or of paper and cotton, or of narrow strips of bamboo joined together with cotton cords, and upon which representations of flowers or of birds or of human figures were painted in water colors. They were very cheaply made in Japan, and were valued at from 17 to 45 cents *691each. The theory of the collector was that the figures and devices were produced by stenciling; that this process did not convert the material to which it was applied into painting; and that the articles were dutiable, respectively, as manufactures of paper not specially provided for, at 25 per cent, ad valorem, as manufactures of paper and cotton, cotton chief value, not specially provided for, at 40 per cent, ad valorem, and as manufactures of wood not specially provided for, at 85 per cent, ad valorem, according to the component material of chief value in the respective articles. This classification was under paragraphs 425, 355, and 230 of the tariff act of October 1,1890.
The importers dnly protested, upon the ground that the merchandise was properly dutiable at 15 per cent, ad valorem, as “paintings In oil or water colors,” under paragraph 4G5 of the same act, The board of general appraisers affirmed the action of the collector. Upon appeal, this decision was reversed by the circuit court for the southern district; of New York, which held that the merchandise was dutiable at 15 per cent, ad valorem. The decision of the general appraisers was based upon the finding' that no evidence was presented to them which overthrew the appraisers’ statement that the figures upon the several kinds of decorations were produced by stenciling, and they therefore found that the articles were decorated by means of a stencil or some other mechanical process. The articles were made for the purpose of hanging upon the wall of a room, and were not intended to be objects of utility, but to be merely decorative. The samples of the merchandise which represent animals or human figures are grotesque, while those which represent birds or flowers have an attractiveness which could materially mitigate the homeliness of the plain or rough wall of a room, which needed inexpensive decorations. If they were produced by some mechanical process, they cannot properly be called “paintings.” If made by stamping or by impressing, they would be called “prints.” If they were produced by hand painting, they are inexpensive paintings in water colors, and are included within the general term, which, without limitation or definition, was used in paragraph 465, for the purpose of classification, and which did not restrict paintings to those of an artistic character.
The general appraisers bad before them the samples, the statement of the assistant appraiser, who thought that the articles were entirely stenciled, and the testimony of a clerk of the importers, who thought otherwise. In our opinion, the samples arc; by far the most important part of the testimony, and show that, while the large bodies of color may have been applied by stenciling, the features of the work, which, are delicate and ornamental, and which give character to the article, were added by hand.
The decision of the circuit court is affirmed.